DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-2 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubert (2016/0363638) in view of Herrera et al. (2018/0273045).
Regarding claim 1, Daubert discloses a rotation angle detection device configured to detect (see figure 1; and paragraphs 40 and 44-45) a rotation angle of a magnetic field generation source (14; see figure 1; and paragraph 44), based on a magnetic field in at least two directions (each of items 12a or 12aa provide a measurement of magnetic field from a different direction; see figure 1; and paragraphs 40-42) detected by a magnetic field detection device (12; see figure 1; and paragraphs 40-45), the rotation angle detection device comprising:
(138; see paragraph 68; and figure 3) configured to calculate a correction value of the rotation angle;
an angle output unit (126; see figure 3; and paragraph 68) configured to output an angle output signal indicative of the rotation angle of the magnetic field generation source, based on a magnetic field detection signal to be output from the magnetic field detection device and the correction value (see figure 3; and paragraph 68); and
a filter unit (110; figure 3; paragraph 65) ... , with a given filter characteristic (cutoff frequency) which is to be used for outputting the angle output signal and for calculating the correction value ... .

Daubert does not disclose the filter unit being capable of selecting a first filter characteristic, which is to be used for outputting the angle output signal, and a second filter characteristic, which is to be used for calculating the correction value and is different from the first filter characteristic.

Herrera et al. disclose a filter unit (“first signal filter”; see paragraphs 10, 18, and 148) capable of selecting a first filter characteristic (one value for the variable operating/cutoff frequency; see paragraph 10) ... and a second filter characteristic (another value for the variable operating/cutoff frequency; see paragraph 10), which is ... different from the first filter characteristic (supra).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Daubert to incorporate a variable-band filter such as that of the invention of Herrera et al., in order to enable the setting of the band according to expected noise, as suggested by Herrera et al. (see paragraph 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to set the filter band wider for the measurement of the signal used for calculating the angle correction value of Daubert than that used for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Alternatively, this modification would have been obvious because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Regarding claim 2, this combination of references further teaches the rotation angle detection device according to claim 1, wherein a band of the first filter characteristic through which a signal is to pass is narrower than a band of the second filter characteristic through which a signal is to pass (see the modification to make use a different cutoff/operating frequency for the signal used for error correction, in the foregoing rejection of claim 1).

Regarding claim 10, Daubert discloses a rotation angle detection method of detecting a rotation angle of a magnetic field generation source (14; see figure 1; and paragraph 44), based on a magnetic field in at least two directions (each of items 12a or 12aa provide a measurement of magnetic field from a different direction; see figure 1; and paragraphs 40-42) detected by a magnetic field detection device (12; see figure 1; and paragraphs 40-45), the rotation angle detection method comprising:
calculating a correction value of a rotation angle (see figure 3; and paragraph 68), based on a signal having passed through a filter unit (110; see figure 3; and paragraph 65) with a given filter characteristic ... ; and
outputting (see paragraph 68) an angle output signal indicative of a rotation angle of the magnetic field generation source, based on a signal having passed through the filter unit with the given filter characteristic ... and the correction value.

the angle output signal indicative of a rotation angle of the magnetic field generation source being based on a signal having passed through the filter unit for which the first filter characteristic is selected.

Herrera et al. disclose a filter unit (“first signal filter”; see paragraphs 10, 18, and 148) capable of selecting a first filter characteristic (one value for the variable operating/cutoff frequency; see paragraph 10) ... and a second filter characteristic (another value for the variable operating/cutoff frequency; see paragraph 10), which is ... different from the first filter characteristic (supra).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Daubert to incorporate a variable-band filter such as that of the invention of Herrera et al., in order to enable the setting of the band according to expected noise, as suggested by Herrera et al. (see paragraph 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to set the filter band wider for the measurement of the signal used for calculating the angle correction value of Daubert than that used for the angle measurement, because such a modification would have merely required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Alternatively, this modification would have been obvious because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding claim 11, Daubert discloses a rotation angle detection method of detecting a rotation angle of a rotating body (14; see figure 1; and paragraph 44), the rotation angle detection method comprising:
(see figure 1; and paragraphs 40-45) in at least two directions (each of items 12a or 12aa provide a measurement of magnetic field from a different direction; see figure 1; and paragraphs 40-42) by using a magnetic field detection device (12; see figure 1; and paragraphs 40-45), the magnetic field component being generated by a magnetic field generation source (14; see figure 1; paragraph 44) provided to the rotating body; and
outputting an angle output signal based on the magnetic field detection signal and a correction value calculated in advance (see paragraph 68) and by using a filter (110; see figure 3; and paragraph 65) having a given filter characteristic (the cutoff/operating frequency), the angle output signal indicating a rotation angle (see paragraph 68);
wherein the correction value is a correction value (see paragraph 68) calculated in advance based on an output signal of the magnetic field detection device and by using a filter (110; see figure 3; and paragraph 65) having the given filter characteristic (the cutoff/operating frequency) ... .
Daubert does not disclose the angle output signal being based on a signal obtained using a filter having a first filter characteristic; nor
the correction value being based on an output signal of the magnetic field detection device by using a filter having a second filter characteristic different from the first filter characteristic.

Herrera et al. disclose a filter unit (“first signal filter”; see paragraphs 10, 18, and 148) capable of selecting a first filter characteristic (one value for the variable operating/cutoff frequency; see paragraph 10) ... and a second filter characteristic (another value for the variable operating/cutoff frequency; see paragraph 10), which is ... different from the first filter characteristic (supra).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Daubert to incorporate a variable-band filter such as that of the invention of Herrera et al., in order to enable the setting of the band according to expected noise, as suggested by Herrera et al. (see paragraph 10).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Alternatively, this modification would have been obvious because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claims 12-13, see the foregoing rejection of claim 2.

Regarding claim 14, this combination of references does not teach a computer-readable recording medium having a program recorded therein for causing a computer to execute the rotation angle detection method according to claim 10.
Examiner takes official notice that it is well-known and common knowledge to implement a method with a computer-readable recording medium having a program recorded therein for causing a computer to execute said method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include a computer-readable recording medium having a program recorded therein for causing a computer to execute the rotation angle detection method, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 15, see the foregoing rejection of claim 14.


Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "a feedback unit configured to generate a magnetic field correction signal and to output the signal to the first computing unit, the filter unit is configured to input a signal, ... to be obtained by filtering an output from the first computing unit, to the angle update unit", in combination with the remaining claim elements as set forth in claim 3 or 4, or claim 9 depending on claim 3.
The prior art does not disclose or suggest, "when calculating a correction value of the rotation angle, the filter unit inputs a signal, ... obtained by filtering the angle signal by using the second filter characteristic, to the correction value calculation unit, and when generating the angle output signal by using the correction value, the filter unit outputs a signal, ... obtained by filtering the angle signal by using the first filter characteristic, as the angle output signal", in combination with the remaining claim elements as set forth in claim 5 or 6.
The prior art does not disclose or suggest, "when calculating the correction value, the filter unit inputs a signal, ... obtained by filtering the magnetic field detection signal by using the second filter characteristic, to the angle computing unit, and when generating the angle output signal by using the correction value, the filter unit inputs a signal, ... obtained by filtering the magnetic field detection signal by using the first filter characteristic, to the angle computing unit", in combination with the remaining claim elements as set forth in claim 7 or 8.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852